TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-04-00378-CV




                              Zenaw Batihun Mersha, Appellant


                                                v.


                                  Genet G. Mersha, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
      NO. FM202911, HONORABLE CHARLES F. CAMPBELL JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               On December 9, 2004, we abated this appeal because the district court’s divorce

decree did not address the division of property and, therefore, appellant’s notice of appeal was

prematurely filed. Appellant filed a supplemental clerk’s record containing an amended final decree

of divorce on September 30, 2005. Appellant has not filed a brief. On January 26, 2006, this Court

requested that appellant submit a status report in writing no later that February 10. Our request

notified appellant that, the “failure to comply will result in dismissal for want of prosecution.”
Appellant has not replied to our request. Accordingly, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3(b).




                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: February 17, 2006




                                              2